Title: From Ann Thompson Gerry to Abigail Smith Adams, 10 February 1815
From: Gerry, Ann Thompson
To: Adams, Abigail Smith



Cambridge Feb 10th. 1815

I received with much Gratitude my dear Madam your Affectionate, & condoling Epistle of the 8th. Dec. last, & should long ere this, have acknowledg’d your kindness, had not the situation of my mind, in addition to my ill State of health, rendered me unable to perform the task; you, my dear Madam I hope, will make Just allowance for me. I know no friends for whom my dear departed Husband felt so great respect as for the President & yourself, & in every Situation, he took pleasure in expressing his feelings. Sudden has been his Exit & the affliction it has caus’d his family will not easily be remov’d, & however gratifying it might be to our feelings, to have had, him with us, at that time, yet the reflection that he was spar’d the anguish of a lingering illness, consoles us in some measure for the distance between us at the time of his departure. myself & family my dear Madam will ever be happy in expressing personally our respects for yourself & the President & am / Madam / with sincerity / yours
Ann Gerry